DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 33-52 of US Application No. 16/699,560 are currently pending and have been examined. Applicant amended claims 33 and 47 and added claims 50-52. Applicant previously canceled claims 1-32.
	
Response to Arguments/Amendments
The previous objection to claim 47 is withdrawn in consideration of the amended claim.
Applicant’s arguments, see REMARKS, filed 05 October 2022, regarding the rejections of claims 33-49 under 35 USC § 103 have been fully considered but are not persuasive. The previous rejections are maintained. 
Applicant argues that Everett fails to teach 1) an upwards-facing lighting arrangement and a downwards-facing lighting arrangement, 2) that the illumination of the lighting arrangements is for a UAV, 3) that the illumination is during take-off, and 4) that the illumination is during vertical take-off.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has failed to establish non-obviousness by addressing Everett individually. Applicant does not provide any argument or reasoning that Wang or the combination of Wang and Everett does not teach the claim limitations. Examiner maintains that the combination of Wang and Everett teaches “cause the upwards-facing lighting arrangement and the downwards-facing lighting arrangement illuminate above and below the UAV respectively when the UAV is taking off vertically during a vertical take-off in low-light conditions at a predetermined time of day”. Wang discloses a movable object, such as a UAV, that may include multiple gimbals 206a,b may be coupled to a UAV. See ¶ [0426], [0110]. Each gimbal may support one or more payloads 208a,b. See ¶ [0104]. The payload may comprise a light source that may emit a light into the environment and a visible light camera. See ¶ [0094]. The payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. See ¶ [0165]. The movable object may include a propulsion system that enables the movable object to take off vertically from a surface. See Fig. 1 and ¶ [0425], [0446]. A control terminal can provide control data to the payload, such as turning on or off the payload. See ¶ [0449]. The control terminal allows the light sources to be turned on and off as desired during any operation of the UAV, where such operations of the UAV are known to include taking off vertically from a surface. Everett discloses an apparatus for automatically controlling aircraft lighting systems mounted onboard an airborne vehicle or any vehicle capable of flight, regardless of whether or not that aircraft is powered, unpowered, rotary wing, fixed wing, heavier than air, lighter than air, or any other flight capable vehicle, regardless of whether or not the vehicle carries passengers. See ¶ [0013]. The airborne vehicle of Everett is applicable to any flight capable vehicle, which encompasses the UAV of Wang. If the airborne vehicle is on the ground, the processor may activate the light system and, upon take-off, the processor may deactivate the light system once the aircraft has climbed above a predetermined altitude. See ¶ [0016]-[0017]. In other words, the lights may be activated during take-off. Further, the processing system will make a determination as to  the expected amount of ambient light and time of day and activate lights base on expected ambient light and time of day. See ¶ [0016]. Accordingly, the combination of Wang and Everett teaches cause the upwards-facing lighting arrangement and the downwards-facing lighting arrangement illuminate above and below the UAV respectively when the UAV is taking off vertically during a vertical take-off (the light sources of Wang may be upward-facing and downward-facing and the light sources may be turned on/off as desired during normal operations of the UAV, which may include vertical take-off; the light system of Everett may be activated while the airborne vehicle is on the ground and during take-off) in low-light conditions at a predetermined time of day (the light system of Everett may be activated based on ambient light conditions and time of day).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 52 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2019/0373173 A1).

Regarding claim 52, Wang discloses a UAV having a multi-gimbal assembly and teaches:
a controller (controller 912 provides control signals to payloads 908 – see at least Fig. 9 and ¶ [0141], [0152]) operable to cause an upwards-facing lighting arrangement of the drone and a downwards-facing lighting arrangement of the drone to illuminate above and below the drone respectively when the drone is taking off vertically during a vertical take-off (the movable object, i.e., UAV, may include a propulsion system that enables the UAV to take off vertically from a surface – see at least Fig. 1 and ¶ [0425], [0446]; a control terminal 3112 can provide control data to the payload 3104, such as turning on or off the payload – see at least Fig. 31 and ¶ [0449]; i.e., the payload may be turned on/off as desired during any operation of the UAV, which may include taking off vertically from a surface).  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33, 41-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett et al. (US 2012/0133283 A1, “Everett”).

Regarding claim 33, Wang discloses a UAV having a multi-gimbal assembly and teaches:
an upwards-facing lighting arrangement and an upwards-facing camera arrangement, the upwards-facing lighting arrangement being configured to illuminate above the UAV, whereby airspace and/or an object that is above the UAV, that is within a field of view of the upwards-facing camera arrangement and that is represented in image data captured by the upwards-facing camera arrangement is illuminated by the upwards-facing lighting arrangement in low-light conditions (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a light source that may emit a light into the environment and a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]); 
a downwards-facing lighting arrangement  and a downwards-facing camera arrangement, the downwards-facing lighting arrangement being configured to illuminate below the UAV, whereby airspace and/or an object that is below the UAV, that is within a field of view of the downwards-facing camera arrangement and that is represented in image data captured by the downwards-facing camera arrangement is illuminated by the downwards-facing lighting arrangement in low-light conditions (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a light source that may emit a light into the environment and a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]; light source may emit light into the environment – see at least ¶ [0094]; payloads may move together in coordinated fashion – see at least ¶ [0112]); 
a forward-facing camera arrangement having a field of view (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]; light source may emit light into the environment – see at least ¶ [0094]; payloads may move together in coordinated fashion – see at least ¶ [0112]); and 
a controller (microcontroller units – see at least ¶ [0015]) operable to:
cause the upwards-facing lighting arrangement and the downwards-facing lighting arrangement to illuminate above and below the UAV respectively when the UAV is taking off vertically during a vertical take-off [ ] (the movable object, i.e., UAV, may include a propulsion system that enables the UAV to take off vertically from a surface – see at least Fig. 1 and ¶ [0425], [0446]; a control terminal 3112 can provide control data to the payload 3104, such as turning on or off the payload – see at least Fig. 31 and ¶ [0449]; i.e., the payload may be turned on/off as desired during any operation of the UAV, which may include taking off vertically from a surface);
adjust an orientation of the forward-facing camera arrangement to track an object in the field of view of the forward-facing camera arrangement (auto-tracking of objects – see at least ¶ [0420]).  	

Wang fails to teach cause the upwards-facing lighting arrangement and the downwards-facing lighting arrangement to illuminate in low-light conditions at a predetermined time of day.

However, Everett discloses a method and apparatus for automatically controlling airborne vehicle lighting systems and teaches:
cause the [ ] lighting arrangements to illuminate [ ] in low-light conditions at a predetermined time of day (processing system will make a determination as to expected amount of ambient light and time of day and activate lights base on expected ambient light – see at least ¶ [0016]; if the vehicle is on the ground, processor will activate taxi light systems and deactivate the light system when a predetermined altitude is reached – see at least ¶ [0017]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV having a multi-gimbal assembly of Wang to cause the lighting arrangements to illuminate during take-off in low-light conditions at a predetermined time of day, as taught by Everett, to reduce pilot workloads and distractions by automatically controlling the lighting as ambient lighting conditions change (Everett at ¶ [0008]).

Regarding claim 41, Wang further teaches:
wherein the controller is configured to inhibit the upwards-facing lighting arrangement and the downwards-facing lighting arrangement from illuminating aircraft (payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; carriers may permit rotation of the payload in one, two, or three axes – see at least ¶ [0081]; i.e., lighting arrangement mounted below the drone may be orientated to face downward and controlled not to rotate upward, which would inhibit the payload from being directed at the UAV; i.e., lighting arrangement mounted above the drone may be orientated to face upward and controlled not to rotate downward, which would inhibit the payload from being directed at the UAV; controller issues commands to carriers – see at least ¶ [0070]).  

Regarding claim 42, Wang further teaches:
wherein the controller is operable to adjust an orientation of the upwards-facing lighting arrangement (carriers may permit rotation of the payload in one, two, or three axes – see at least ¶ [0081]; controller issues commands to carriers – see at least ¶ [0070]).  

Regarding claim 43, Wang further teaches:
wherein the controller is operable to adjust the orientation of the upwards-facing lighting arrangement in-flight (e.g., auto-tracking while a user manually controls movement of the movable object – see at least ¶ [0420]).  

Regarding claim 44, Wang further teaches:
wherein the controller is operable to adjust an orientation of the downwards-facing lighting arrangement (carriers may permit rotation of the payload in one, two, or three axes – see at least ¶ [0081]; controller issues commands to carriers – see at least ¶ [0070]).  

Regarding claim 45, Wang further teaches:
wherein the controller is operable to adjust the orientation of the upwards-facing lighting arrangement in-flight (e.g., auto-tracking while a user manually controls movement of the movable object – see at least ¶ [0420]). 

Regarding claim 48, Wang further teaches:
wherein the controller is operable to control the lighting arrangement autonomously (auto-tracking – see at least ¶ [0420]).  

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Harris et al. (US 9,984,579 B1, “Harris”).

Regarding claim 34, Wang and Everett fail to teach but Harris discloses an unmanned aerial vehicle and teaches:
wherein the controller is configured to cause the [ ] lighting arrangement to illuminate a given object in response to detecting a collision risk with the given object (object detection module 118 may cause UAV to take actions to indicate that obstacles have been detected by the UAV, including causing the UAV to project light on the determined obstacle – see at least 4:5-18).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object, as taught by Harris, to indicate to the object that the UAV has detected its presence (Harris at 4:5-18).

Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Teich et al. (US 2017/0374261 A1, “Teich”).

Regarding claim 35, Wang and Everett fail to teach but Teich discloses smart surveillance camera systems and methods and teaches:
wherein the controller is configured to cause the [ ] lighting arrangement to illuminate a given object in response to recognising the given object in the image data captured by the [ ] camera arrangement and/or in the image data captured by the [ ] camera arrangement (images are analyzed to determine the presence and attributes of objects – see at least Fig. 16 and ¶ [0225]; illuminators are controlled based on the presence and type of object of interest as determined by analyzing the images – see at least Fig. 16 and ¶ [240]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object captured by the camera, as taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Regarding claim 36, Wang and Everett fail to teach but Teich discloses smart surveillance camera systems and methods and teaches:

wherein the controller is configured to cause the [ ] lighting arrangement to illuminate a 4Attorney Docket No: UAV 7aPATENTgiven object in response to recognising the given object as an object having a predetermined property (images are analyzed to determine the presence and attributes of objects – see at least Fig. 16 and ¶ [0225]; illuminators are controlled based on the presence and type of object of interest as determined by analyzing the images – see at least Fig. 16 and ¶ [240]; images may be further processed and/or analyzed, for example, by performing various filtering operations and analyzing the size, shape, and/or thermal characteristics of the blob, to ascertain the detection of the object – see at least ¶ [0235]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object in response to recognizing a property of the object, as taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Regarding claim 37, Teich further teaches:
wherein the predetermined property comprises a type of the given object (the type of the detected object may be determined, by analyzing the size, the shape, and/or the radiometric properties and, in some embodiments comparing them with profiles or signatures of reference objects of a certain type of interest – see at least ¶ [0238]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object in response to recognizing a particular property of the object, as further taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Regarding claim 38, Teich further teaches:
wherein the predetermined property comprises a size of the given object (images may be further processed and/or analyzed, for example, by performing various filtering operations and analyzing the size, shape, and/or thermal characteristics of the blob, to ascertain the detection of the object – see at least ¶ [0235]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object in response to recognizing a particular property of the object, as further taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Regarding claim 39, Teich further teaches:
wherein the predetermined property comprises a shape of the given object (images may be further processed and/or analyzed, for example, by performing various filtering operations and analyzing the size, shape, and/or thermal characteristics of the blob, to ascertain the detection of the object – see at least ¶ [0235]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object in response to recognizing a particular property of the object, as further taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Campbell et al. (US 2018/0343400 A1, “Campbell”).

Regarding claim 40, Wang and Everett fail to teach wherein the upwards-facing lighting arrangement and the downwards-facing lighting arrangement are outside the fields of view of the upwards-facing camera arrangement, the downwards-facing camera arrangement, and the forward-facing camera arrangement.  

	However, Campbell discloses an aerial vehicle having a camera and teaches:
wherein the [aerial vehicle components being] outside the fields of view of the [camera arrangement (cameras 322 may be positioned to prevent the field of view of the cameras from being obstructed – see at least ¶ [0090]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for positioning the cameras such that components of the UAV are outside the field of view, as taught by Campbell, to prevent the field of view from being obstructed (Campbell at ¶ [0090]).

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Pattison et al. (US 2018/0203470 A1, “Pattison”).

Regarding claim 46, Wang and Everett fail to teach but Pattison discloses an autonomous security drone system and method and teaches:
wherein the controller is configured to cause the [ ] lighting arrangement to illuminate a given object based on data received from the given object (a user may summon the drone and, after being summoned, the drone may direct primary light beam 26 toward the user – see at least ¶ [0066]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object based on data received from the object, as taught by Pattison, to illuminate an area associated with the object (Pattison at ¶ [0021]).

Regarding claim 47, Pattison further teaches:
wherein the data received from the given object comprises a request to illuminate the given object (a user may summon the drone and, after being summoned, the drone may direct primary light beam 26 toward the user – see at least ¶ [0066]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang, Everett, and Pattison to provide for illuminating an object based on a request, as further taught by Pattison, to illuminate an area associated with the object (Pattison at ¶ [0021]).

Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Garcia Morchon et al. (US 2017/0221394 A1, “Garcia”).

Regarding claim 49, Wang and Everett fail to teach but Garcia discloses a system and device for creating an aerial image and teaches:
wherein the upwards-facing lighting arrangement and/or the downwards-facing lighting arrangement is configured to emit modulated light, and wherein the modulated light carries modulated information to be conveyed to an observer of the emitted light (drone may increase the intensity of emitted light from the light source – see at least ¶ [0106]; creating an aerial image in space – see at least ¶ [0001]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for the lighting arrangements emitting modulated light, as taught by Garcia, to create aerial images (Garcia at ¶ [0001]).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Jha et al. (US 2018/0050820 A1, “Jha”).

Regarding claim 50, Wang further teaches:
wherein the controller is operable to cause the upwards- facing lighting arrangement and the downwards-facing lighting arrangement to illuminate above and below the UAV respectively (the movable object, i.e., UAV, may include a propulsion system that enables the UAV to take off vertically from a surface – see at least Fig. 1 and ¶ [0425], [0446]; a control terminal 3112 can provide control data to the payload 3104, such as turning on or off the payload – see at least Fig. 31 and ¶ [0449]; i.e., the payload may be turned on/off as desired during any operation of the UAV, which may include taking off vertically from a surface) [ ].

Wang and Everett fail to teach illuminating in poor weather conditions. 

However, Jha discloses an exterior aircraft light unit and teaches:
wherein the controller is operable to cause the [ ] lighting arrangement to illuminate [ ] in poor weather conditions (light sources 6, 90 are continuously operated when the aircraft is in flight, at least in bad weather or night-time conditions – see at least ¶ [0075]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating lighting arrangements in bad weather, as taught by Jha, to provide visibility for the aircraft (Jha at ¶ [0002]).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Gong et al. (US 9,412,278 A1, “Gong”).

Regarding claim 50, Wang further teaches:
wherein the controller is operable to cause the upwards- facing lighting arrangement and the downwards-facing lighting arrangement to illuminate above and below the UAV respectively (the movable object, i.e., UAV, may include a propulsion system that enables the UAV to take off vertically from a surface – see at least Fig. 1 and ¶ [0425], [0446]; a control terminal 3112 can provide control data to the payload 3104, such as turning on or off the payload – see at least Fig. 31 and ¶ [0449]; i.e., the payload may be turned on/off as desired during any operation of the UAV, which may include taking off vertically from a surface) [ ].

Wang and Everett fail to teach illuminating on one or more predetermined days of the week. 

However, Gong discloses generating flight regulations and teaches:
illuminate on one or more predetermined days of the week (flight regulations for an allocated region may change over time based on day of the week – see at least 30:31-57; regulations may include restrictions to behavior of the UAV, such as restriction of emissions like visible light – see at least 146:27-56).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating on one or more predetermined days of the week, as taught by Gong, to impose necessary restrictions on the UAV (Gong at 14:66 to 15:2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666